Exhibit 10.1

 

FISCAL YEAR 2006 DIRECTOR ELECTION FORM

 

 

Name:

Address:

Social Security Number:

 

 

I, irrevocably elect to receive my annual grant of Stock Options as follows:
(check one)

 

             An annual grant of options to purchase 5,000 shares of the
Company’s Common Stock.

 

             An annual grant of options to purchase 2,000 shares of the
Company’s Common Stock and an annual restricted stock grant of 1,000 shares of
the Company’s Common Stock.

 

 

                                                                               
                         

[Insert Name]

Date:                                                                 